Petroplus, Judge:
It has been stipulated by the parties that while the State Road Commission was conducting blasting operations three *213miles east of the junction of U.S. Route 119, and State Local Service Road 119/16. on July 30, 1968, a stone was thrown against the front windshield of the automobile owned by the Claimant, which was legally parked at the time, causing damage to the windshield in the amount of $94.35.
In accordance with stipulation of the facts, which the Respondent thoroughly investigated, we are of the opinion to and find that there is absolute liability in this matter, and that the Claimant is entitled to recover from the State the damages so claimed. We make an award to her in the amount of $94.35.
Claimed allowed in the amount of $94.35.